 Case 1:19-cr-00833-SHS Document 183 Filed 03/29/21 Page 1 of 1



      TELEPHONE: 1-212-558-4000
                                                                     125 Broad Street
       FACSIMILE: 1-212-558-3588
         WWW.SULLCROM.COM                                      New York, New York 10004-2498
                                                                                 ______________________


                                                                  LOS ANGELES • PALO ALTO • WASHINGTON, D.C.

                                                                    BRUSSELS • FRANKFURT • LONDON • PARIS

                                                                         BEIJING • HONG KONG • TOKYO

                                                                             MELBOURNE • SYDNEY




                                                                  March 29, 2021

Via E-mail

The Honorable Sidney H. Stein,
    U.S. District Court, Southern District of New York,
        Daniel Patrick Moynihan U.S. Courthouse,
             500 Pearl Street,
                  New York, New York 10007-1312.

                     Re:           United States v. Cheedie, 19-CR-833 (S.D.N.Y.)

Dear Judge Stein:

        I write on behalf of my client, Joseph Ciaccio, who pleaded guilty before the Court
last week. Mr. Ciaccio previously joined certain pretrial motions filed by counsel for
Cameron Brewster. (ECF No. 126). Following last week’s change of plea hearing, I
respectfully request that the Court withdraw those motions as to Mr. Ciaccio.



                                                         SULLIVAN & CROMWELL LLP

                                                    By: /s/ Nicole Friedlander
                                                       Nicole Friedlander

                                                         Attorney for Defendant Joseph Ciaccio
